Income tax; deduction for losses; statements by taxpayer.
Decided January 8, 1940; petition dismissed.
*610Plaintiff’s petition for writ -of certiorari granted by the Supreme Court November 18, 1940, and tbe judgment of the Court of Claims reversed in an opinion Per Guriam, as follows:
The petition for writ of certiorari is granted, the judgment is reversed and the cause is remanded to the Court of Claims for further proceedings. Neuberger v. Commissioner of Internal Revenue, No. 5, decided November 12, 1940. (311 U. S. 83.)